Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the camera (first recited in claim 1), the angles between the camera, base plate, and side wall recited in claims 6-8, and the stereoscopic cameras of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the camera and the angles between the camera, base plate, and side wall as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Figures 1 and 2, per page 8 line 9-20 of the instant application, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The disclosure is objected to because of the following informalities: 
On page 6, line 28, “accordance with of the invention” should read accordance with the invention”.
On page 7, line 26, “model are inserted” should read “model is inserted”.
On page 14, lines 9-12, the description of figures 11A and 11B appear to be switched (11A is closed in the drawings and 11B is open).  
On page 16, line 1, “mixed realty” should read “mixed reality”.
On page 19, line 16, “SScurrent state” should read “current state”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation the internal base plate is at an incline, which imaginary continuation plane is substantially at 30 degrees to the plane of the side wall and is dependent from claim 7 which is dependent from claim 6. Claims 6 and 7 recite the limitations the camera’s principal is perpendicular to the base plate and the camera’s principal axis is substantially at 30 degrees to the plane of the side wall. As the side wall is the same plane for claims 7 and 8, the recited limitations form a Euclidean triangle formed of the sides: the camera’s principal axis line, the side wall plane, and the base plate continuation plane. As the sides form a Euclidean triangle, per the laws of Euclidean geometry, the three angles formed by the sides must equal 180 degrees. As claim 6 recites the principal axis and base plate are perpendicular, the first angle is 90 degrees and the recitation of claim 7 states the second angle it 30 degrees. Therefore, the claimed limitation of claim 8 that the third angle is also 30 degrees is physically impossible as the angles would equal only 150 degrees (90+30+30). Claim 8 is rejected as being indefinite as the limitations are mathematically incapable of existing.
Claim 13 recites the limitation “other forms of depth related information”. The recited limitation is indefinite as the claim and the specification do not given definitive metes and 
Claim 14 recites the limitation a combination of colours arranged to enhance or discard for the camera elements of the physical tissue model, the background, or of the laparoscopic tools. The recited limitation is indefinite as the claim and the specification do not given definitive metes and bounds to the terms “enhance or discard” or give proper support to understand the intended limitation because the terms “enhance or discard” are subjective terms that lacks a clear standard for examination. The terms are unclear as the claims and specification do not define or particularly point out the claimed subject matter, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The only disclosure of the limitation within the specification is lines 5-9 of page 17 and does not provide enough definition for one of ordinary skill in the art to reasonably understand the intended limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasco et al. (WO 2018218175), hereinafter referred to as Velasco, in view of Reihsen et al. (US PGPub 20130085736), hereinafter referred to as Reihsen, further in view of Crowther et al. (US PGPub 20200357176), hereinafter referred to as Crowther, and further in view of Jabbour et al. (US PGPub 20160140876), hereinafter referred to as Jabbour.
In regards to claim 1, Velasco teaches an apparatus for laparoscopic surgical training (Fig 1, Ref 10; Paragraph 0084 teaches a surgical training device for practicing laparoscopic surgeries), comprising: 
a physical simulator unit (Fig 1, Ref 10 (attached below); Paragraph 0084 teaches a surgical training device that is a physical simulated training device for a trainee); 
a physical tissue model (Fig 4, Ref 113; Paragraphs 0098, 0113 teach the simulator including simulated organs that include artificial tissue structures and organs); and 
a computing and display unit (Fig 28, Ref 239; Paragraphs 0087, 0120 teach a computer and external displays for displaying various data, video feeds, and computing the various sensor data from the training device); 
wherein the physical simulator unit (Fig 1, Ref 10; Paragraph 0084) comprises at least one side wall (See annotated figure 1 below; Paragraph 0085 teaches the devices has sidewalls) and a removable internal base plate (Fig 3A, Ref 89; Paragraph 0085 teaches a removable tray (internal base plate) supporting the tissue model or skill board); 
wherein the side wall (See annotated figure 1 below; Paragraph 0085) comprises: 
a central opening (Fig 1, Ref 22); and 
two or more laparoscopic surgical tools entry openings (See annotated figure 50 below; figure 3A, ref 90; Paragraph 0085 teach the device including fixed insertion ports and can include additional/multiple ports through which the ; 
wherein the internal base plate (Fig 3A, Ref 89; Paragraph 0085) is arranged to hold the physical tissue model (Fig 3A, Ref 89; Paragraph 0085 teaches a removable tray (internal base plate) supporting the tissue model or skill board) in the camera's field of view (Fig 50; Paragraph 0166) and in a position accessible to laparoscopic surgical tools (Fig 50, Refs 212-213; Paragraph 0166) when inserted in the two or more laparoscopic surgical tools entry openings (see annotated figure 50 below; figure 3A, ref 90; Paragraph 0085); and 
wherein the computing and display unit (Fig 28, Ref 239; Paragraphs 0087, 0120) is arranged to acquire video data from the camera (Paragraph 0087 teach recording the video from the cameras).

    PNG
    media_image1.png
    361
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    730
    media_image2.png
    Greyscale

Velasco does not teach a central opening through which a camera is arranged to view the removable internal base plate, signal data from the physical tissue model, and to then utilize the data sets to generate and display in real-time a customized mixed reality or augmented video. However, Reihsen teaches a tissue model including sensors and electrical circuitry for sending signal data from the physical tissue model (Abstract; Paragraphs 0072, 0074 teach various sensors and circuitry that can be included in the model to measure deformation, force, or pressure exerted on the model and send or record the data as a voltage signal (signal data)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco with the teachings of Reihsen, as both references and the claimed invention are directed to surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify signal data from the physical tissue model. One of ordinary skill in the art would have found this modification obvious as using a tissue model with electrical circuitry capable of sending signal data is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Reihsen with Velasco’s system in order to track user manipulation of the tissue model and provide the computing system with data on the user manipulation for further analysis and processing of the user’s training.
Velasco in view of Reihsen does not explicitly teach a central opening through which a camera is arranged to view the removable internal base plate and utilize the data sets to generate and display in real-time a customized mixed reality or augmented video. However, Crowther teaches a medical training device using augmented or mixed reality environment (paragraph 0023) including laparoscopic surgery training using a user’s inputs, data from haptic sensors and tool contacts within the surgical environment (Paragraph 0038), and data of the virtualized surgical environment including from cameras (video data) (Paragraph 0032) generating the augmented or mixed reality video (visual information) in real-time based on the inputs and user interaction (Paragraph 0080).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of utilize the data sets to generate and display in real-time a customized mixed reality or augmented video. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video using the data sets is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
Velasco in view of Reihsen and Crowther does not teach a central opening through which a camera is arranged to view the removable internal base plate. However, Jabbour teaches a central opening (Fig 2, Ref 14; Paragraph 0028 teaches the top of a laparoscopic simulator having a hole (opening)) through which a camera (Fig 2, Ref 16; Paragraph 0028-0029 teach a camera (phone or other cameras capable of transmitting an image to another monitor)) is arranged to view the removable internal base plate (Fig 2; Paragraph 0028-0030 teach the camera views through the hole to display/transmit the interior of the simulator (which would upon modification include the base plate of Velasco)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen and Crowther with the teachings of Jabbour, as the references and the claimed invention are directed a central opening through which a camera is arranged to view the removable internal base plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Jabbour with Velasco in view of Reihsen and Crowther’s system in order to provide trainees with an interior view of the simulator using an adaptable camera like a smartphone or webcam that is portable and easily storable.
In regards to claim 2, Velasco further teaches wherein the physical tissue model comprises tissue mimicking material (Paragraph 0088 teaches the tissue simulation region is made using layers of materials to simulate the look and/or feel of different types of tissue), which is further connected to the computing and display unit (Paragraph 0113 teaches the sensors are further connected to the microprocessor, memory, and video display (computing and display unit)).
Velasco does not teach the physical tissue model is embedded with internal wiring and sensors arranged to be connected to electronic circuitry. However, Reihsen teaches the physical tissue model is embedded with internal wiring (Paragraph 0071 teaches the physical tissue model can include internal wiring made of metal wires) and sensors (Paragraph 0072 teaches the tissue model includes various sensors embedded in the tissue model) arranged to be connected to electronic circuitry 
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco with the teachings of Reihsen, as both references and the claimed invention are directed to surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco to incorporate the teachings of the tissue model including circuitry, wiring, and sensors for sending signal data from the tissue model representing the manipulation of the model to the electronic circuitry and computing and display unit of Velasco. Upon such modification, the method and system of Velasco would include the physical tissue model is embedded with internal wiring and sensors arranged to be connected to electronic circuitry. One of ordinary skill in the art would have found this modification obvious as using a tissue model with electrical circuitry capable of sending signal data is a known technique in the art used to improve a similar device (tissue model) in the same way with the predictable result of outputting sensor data from the model of a user’s manipulation of the model. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Reihsen with Velasco’s system in order to track user manipulation of the tissue model and provide the computing system with data on the user manipulation for further analysis and processing of the user’s training.
In regards to claim 3, Velasco and Velasco in view of Reihsen does not teach wherein the video data acquired by the camera is augmented in real-time and displayed in the computing and display unit to simulate the video feed of a real laparoscopic surgery. However, Crowther further teaches the video data acquired by the camera is augmented in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time) and displayed in the computing and display unit (Paragraphs 0037, 0039 teach the  to simulate the video feed of a real laparoscopic surgery (Paragraphs 0024, 0045 teach that the system can display different surgical experiences including the surgical fields and operating room for various surgical education including laparoscopic surgery (figures 3-5 show exemplary surgical videos)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the video data from the cameras of Velasco and augmenting the video data to display a video/simulation of a real laparoscopic surgery. Upon such modification, the method and system of Velasco in view of Reihsen would include wherein the video data acquired by the camera is augmented in real-time and displayed in the computing and display unit to simulate the video feed of a real laparoscopic surgery. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video to simulate a real surgical environment is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
In regards to claim 4, Velasco teaches wherein physical manipulation of the internal wiring and sensors in the physical tissue model by the laparoscopic surgical tools (Paragraph  is acquired as signal data (Paragraphs 0113, 0133 teach the sensors transmit and record signal data of the manipulation). Velasco and Velasco in view of Reihsen does not teach which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera, and a merged video is displayed in the computing and display unit.
However, Crowther further teaches which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s interaction (inputs/signal data)), and a merged video is displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation (merged video) is displayed in a head mounted device (Ref 102) using a computer (Ref 105)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of augmenting the video data from the camera with the sensor/signal data in real-time to generate an augmented (merged) video for displaying. Upon such modification, the method and system of Velasco in view of Reihsen would include which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera, and a merged video is displayed in the computing and display unit. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video based on inputted 
In regards to claim 5, Velasco in view of Reihsen does not teach wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit. However, Crowther teaches wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s inputs (manipulation of the simulated model)) and displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation is displayed in a head mounted device (Ref 102) using a computer (Ref 105)).
In regards to claim 6, Velasco further teaches wherein the angle on the camera's principal axis is arranged to be perpendicular to the plane of the internal base plate (Figure 50, Ref 215 shows a camera at the top of the surgical trainer that is perpendicular to the base plate holding the model; see annotated figure below).

    PNG
    media_image3.png
    599
    697
    media_image3.png
    Greyscale

In regards to claim 12, Velasco further teaches wherein the camera is arranged to track and extract data (Paragraph 0164 teach the system using the cameras to track the movement of the surgical instruments and user interaction) of three-dimensional movements of the customized laparoscopic surgical tools (Paragraph 0164 teach the system using the cameras to track the movement of the surgical instruments and user interaction) inserted in the surgical tools’ entry openings (see annotated figure 50 above; figure 3A, ref 90; Paragraph 0085). Velasco and Velasco in view of Reihsen does not teach which data is then used to generate visual representations of the laparoscopic tools in the augmented video. However, which data is then used to generate visual representations of the laparoscopic tools in the augmented video (Paragraphs 0038, 0090-0091 teach the system receiving the data of the user inputs/manipulation of the laparoscopic tools and using the data to generate augmented or mixed reality video including representations of the tools).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the video data from the cameras of Velasco with the signal/sensor data of Velasco in view of Reihsen to generate a mixed or augmented reality video in real-time for the trainee. Upon such modification, the method and system of Velasco in view of Reihsen would include which data is then used to generate visual representations of the laparoscopic tools in the augmented video. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video using the data sets is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
In regards to claim 13, Velasco further teaches wherein two or more cameras (Paragraph 0166; Figure 50, Refs 215 shows three cameras) are arranged to acquire other forms of depth related information from their field of view (Paragraph 0166 teaches the 1.
In regards to claim 14, Velasco further teaches wherein the camera is in a camera housing (Figure 3, Ref 28 and Figure 50, Ref 215 show the camera in a housing including attached lighting implements), which housing further comprises lighting (Figure 50, Ref 718; Paragraph 0166 teach the cameras include a ring of IR light sources (lighting) (which can also be generic LED per paragraph 0085)) arranged to illuminate the inside of the physical simulator unit (Paragraph 0166 teaches the lights illuminate the inside of the training device), wherein the lighting is in the visible spectrum (Paragraph 0085 teaches the light can be a strip of LEDs which produce light in the visible spectrum), infrared (Paragraph 0166 teach the light source is IR and illuminates the inside with IR light), or a combination of the above .
In regards to claim 15, Velasco further teaches wherein the physical simulator unit is in the shape of a box (Abstract; Paragraph 0086; Figure 1, Ref 10 shows a box) and comprises a top panel (Figure 1, Ref 14 shows a top panel), a bottom panel (Figure 2 shows a bottom panel where Ref 12 is pointed), two parallel fixed side panels (Figure 1 and 2, Refs 16/18 show side panels), two further side panels which are removable and parallel to each other (Figure 1 and 2, Ref 20 is a removable panel parallel to the back side of the device, having a second side panel removable would be mere duplication of parts (see In re Harza, 274 F.2d 669, 124 USPQ 378) or making the back side panel removable (making separable) which is also obvious to one of ordinary skill in the art (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349)); and wherein the side wall is the top panel 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Velasco in view of the case law cited above in order to provide users ease of access to the interior of the simulator in order to change base plates and move/manipulate the model within the simulator from either side.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, and Jabbour as applied to claim 6 above, and further in view of Toly (US PGPub 20060232664).
In regards to claim 7, Velasco in view of Reihsen, Crowther, and Jabbour does not teach wherein the angle on the camera's principal axis is substantially at 30 degrees to the plane of the side wall. However, Toly teaches a laparoscopic surgery training device using a camera with multiple angles including the angle on the camera's principal axis is substantially at 30 degrees to the plane of the side wall (Paragraphs 0019, 0073, 0078 teach the camera can be angled to a position between 0 and 45 degrees but specifically 30 degrees (see also figure 3 which shows the “side wall” Ref 36 to which the camera (Ref 52) is angled).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jabbour with the teachings of Toly, as the references and the claimed invention are directed to Laparoscopic surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jabbour to incorporate the teachings of an adjustable camera capable of viewing angles including 30 degrees from the plane of the side wall. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jabbour would include the angle on the camera's principal axis is substantially at 30 degrees to the plane of the side wall. It would have been obvious to one of ordinary skill .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, and Jabbour as applied to claim 1 above, and further in view of Trotta et al. (US PGPub 20130192741), hereinafter referred to as Trotta.
In regards to claim 9, Velasco in view of Reihsen, Crowther, and Jabbour does not teach wherein the internal base plate comprises a pigmented silicone background, which background is then used in the augmented video to project multiple backgrounds onto the surface during different procedures that occur in several regions of the body. However, Trotta teaches wherein the internal base plate comprises a pigmented silicone background (Paragraph 0090 teaches human tissue models manufactured with pigmented silicone in order to provide more realistic skin tones), which background is then used in the augmented video to project multiple backgrounds onto the surface during different procedures that occur in several regions of the body (The recited limitation is interpreted as functional use that is not differentiated structurally from the prior art of  Trotta).
In this particular case, the pigmented silicone background of Trotta is capable of performing the function of being augmented within the video/AR display to show multiple backgrounds without any additional structural modification.   As such, the examiner takes the position that the Trotta’s disclosure of pigmented silicone background meets the limitation of “which background is then used in the augmented video to project multiple backgrounds onto the surface during different procedures that occur in several regions of the body.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jabbour with the teachings of Trotta, as the references and the claimed invention are directed to medical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jabbour to incorporate the teachings of the tissue model including the base plate being manufactured of pigmented silicone in order to provide a more realistic model. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jabbour would include wherein the internal base plate comprises a pigmented silicone background. One of ordinary skill in the art would have found this modification obvious as using pigmented silicone to form the base of a tissue model is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Trotta with Velasco in view of Reihsen, Crowther, and Jabbour’s system in order to provide users with more realistic tissue models.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, and Jabbour as applied to claim 1 above, and further in view of Singh et al. (US PGPub 20170316720), hereinafter referred to as Singh.
In regards to claim 10, Velasco further teaches wherein the physical tissue model is replaceable (Paragraph 0085 teach that the tissue model is supported by the tray which is removable and can be switched with other models or skill boards). Velasco does not teach wherein the physical tissue model is reconnectable to the circuitry, and wherein the physical tissue model is arranged to represent various human or animal tissue shapes, sizes and consistency, and the computing and display unit is programable to represent an augmented video compatible with said tissue.
However, Reihsen teaches wherein the physical tissue model is arranged to represent various human (Abstract; Paragraph 0026 teaches the simulated tissue can include human tissue) or animal (Paragraph 0026 teaches the simulated tissue can include animal tissue) tissue shapes, sizes and consistency (Paragraph 0029 teaches the simulated tissue can be any of various types of tissue with varying shapes, sizes, consistencies, and characteristics based on the type of training desired).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco with the teachings of Reihsen, as both references and the claimed invention are directed to surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco to incorporate the teachings of the tissue model including human or animal representative tissue of various shapes, sizes, types, and consistency. Upon such modification, the method and system of Velasco would wherein the physical tissue model is arranged to represent various human or animal tissue shapes, sizes and consistency
Velasco in view of Reihsen does not teach wherein the physical tissue model is reconnectable to the circuitry and the computing and display unit is programable to represent an augmented video compatible with said tissue. However, Crowther teaches the computing and display unit is programable to represent an augmented video compatible with said tissue (Paragraphs 0024, 0037, 0045 teach the system can display different surgical experiences including the surgical fields based on the desired surgical training including the various body portions/tissue as shown in figures 3-5).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the tissue model from the cameras of Velasco and augmenting the video data to display an augmented video/simulation of the tissue. Upon such modification, the method and system of Velasco in view of Reihsen would include the computing and display unit is programable to represent an augmented video compatible with said tissue
Velasco in view of Reihsen, Crowther, and Jabbour does not teach wherein the physical tissue model is reconnectable to the circuitry. However, Singh teaches a laparoscopic training device wherein the physical tissue model is reconnectable to the circuitry (Paragraph 0028 teaches the base plate housing circuitry is removable (reconnectable) to the device including the computing device and per Velasco in view of Reihsen the base plate supports the tissue model with circuitry to be connected through the base).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jabbour with the teachings of Singh, as the references and the claimed invention are directed to laparoscopic surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jabbour to incorporate the teachings of the tissue model and base being removable and reconnectable to the circuitry of the training device. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jabbour would include wherein the physical tissue model is reconnectable to the circuitry.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, and Jabbour as applied to claim 1 above, and further in view of Belzacq et al. (US PGPub 20170352295), hereinafter referred to as Belzacq.
In regards to claim 11, Velasco further teaches wherein the camera is arranged to track and extract data (Paragraph 0164 teach the system using the cameras to track the movement of the surgical instruments and user interaction). Velasco and Velasco in view of Reihsen does not teach the camera is arranged to track and extract data of the displacement of the physical tissue model, which data is then used to generate visual representations of said tissue in the augmented video.
However, Crowther teaches which data is then used to generate visual representations of said tissue in the augmented video (Paragraphs 0032, 0038 teach using the visual data (camera data) and model manipulation data to generate augmented video including visual representations of tissue as seen in figures 3-5).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of using camera data and manipulation of the tissue model to generate an augmented video with visual representations of the tissue. Upon such modification, the method and system of Velasco in view of Reihsen would include which data is then used to generate visual representations of said tissue in the augmented video. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video to simulate a real surgical environment is a known technique 
Velasco in view of Reihsen, Crowther, and Jabbour does not teach the camera is arranged to track and extract data of the displacement of the physical tissue model. However, Belzacq teaches a laparoscopic simulation system with cameras arranged to track and extract data of the displacement of the physical tissue model (Paragraphs 0050-0052 teach the cameras track the tissue model and extracts/measures data such as the shape, contour, displacement, and deformation of the model).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jabbour with the teachings of Belzacq, as the references and the claimed invention are directed to laparoscopic surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jabbour to incorporate tracking the displacement and manipulation of the tissue model using the cameras. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jabbour would include the camera is arranged to track and extract data of the displacement of the physical tissue model. One of ordinary skill in the art would have found this modification obvious as using the cameras to track the manipulation of the tissue model is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the 
Conclusion
Accordingly, claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As the claimed limitation is rejected under 112b above, the claim is rejected under 103 as best understood by the examiner using 3D mapping using multiple cameras as cited.